Order, Supreme Court, Bronx County (Diane T. Renwick, J.), entered March 2, 2007, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants have not adduced sufficient evidence to remove any issue of fact that they neither created nor had actual or constructive notice of the hazard. Nor did they indicate when they had last inspected the floor before the accident (Joachim v 1824 Church Ave., Inc., 12 AD3d 409 [2004]). Given that the accident occurred in the kitchen area, a center of activity for the bakery that was not frequented by patrons, a trier of the facts could draw an inference that defendants’ employees created the condition that caused plaintiff’s slip and fall (Mete v GMRI, Inc., 41 AD3d 123 [2007]; Kesselman v Lever House Rest., 29 AD3d 302, 305 [2006]).
We have considered plaintiffs argument for summary judgment on res ipsa loquitur grounds and find it unavailing. Concur—Tom, J.P., Mazzarelli, Friedman, Sullivan and Nardelli, JJ.